This cause was originally submitted on oral argument before Division B and opinion prepared by Mr. *Page 370 
Justice CHAPMAN and concurred in by Chief Justice TERRELL and Justices WHITFIELD and BROWN. On rehearing being granted, it was again orally argued before the full court.
It now appears to us that the evidence is not legally sufficient to support the verdict and judgment. It is true that engaged and one Vaughn were partners in a business which engaged in the sale of suits and that Vaughn conducted what is known as suit clubs in which he would sell suits to be paid for in advance installments of one dollar per week and that with some sales he would issue a ticket to the customer with the understanding that if a number identical with the number on the ticket should win in Cuban National lottery in Tampa before the full price of the suit had been paid and when the customer was not in default in his weekly payments, then the holder of such ticket would get his suit without further payment.
There is no sufficient showing in the record that Vostre knowingly participated in such transactions or that he had any knowledge in regard thereto which would render him criminally liable. One is not necessarily criminally liable for the criminal acts of his partners, although such criminal acts may be accomplished in the conducting of the partnership business.
For the reasons stated, we hold that the judgment should be reversed.
So ordered.
Reversed.
TERRELL, C. J., BROWN and CHAPMAN, J. J., concur.
  WHITFIELD and THOMAS, J. J., dissent. *Page 371